Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 3/22/2021 has overcome the technical deficiencies and the prior art rejection. Claims  1-3 and 5-19 are allowed because the prior art of record fails to disclose that:
- the AC power source comprising a set of power storage units configured to supply direct current (DC) power: and a controller module communicatively connected with the AC power source, the first power source, and the second power source as combined in claim 1.
-providing, from an alternating current (AC) power source, by wav of the controller module, a controllable power supply to the power bus by controllably discharging a set of direct current (DC) power storage units, the controllable power supply matching the first set of electrical characteristics as combined in claim 11.
	
CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  

/DINH T LE/Primary Examiner, Art Unit 2842